
	

114 SRES 210 ATS: Celebrating the 125th anniversary of the State of Wyoming.
U.S. Senate
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 210
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2015
			Mr. Enzi (for himself and Mr. Barrasso) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 125th anniversary of the State of Wyoming.
	
	
 Whereas Wyoming became a State on July 10, 1890; Whereas Wyoming, as the Equality State, celebrates firsts for women of Wyoming, including—
 (1)Louisa Swain, who in 1870, was the first woman to vote in an election in Wyoming and the United States;
 (2)Esther Hobart Morris, who in 1870, was the first woman in the United States to be appointed Justice of the Peace; and
 (3)Nellie Tayloe Ross, who in 1924, was the first woman in the United States to serve as governor; Whereas Wyoming celebrates several firsts in land conservation, including—
 (1)the first national park, Yellowstone National Park, established in 1872; (2)the first national forest, Shoshone National Forest, established in 1891; and
 (3)the first national monument, Devil’s Tower, established in 1906; Whereas Fort D.A. Russell, established in 1867 and proclaimed by President Hoover in 1930 as F.E. Warren Air Force Base, is the oldest continuously active military installation in the Air Force, and is located west of Cheyenne, Wyoming;
 Whereas the Wyoming Air National Guard was established in 1946 and the Wyoming Army National Guard was established in 1970 to serve under the Wyoming Military Department as a federal military reserve force;
 Whereas Wyoming is among the top 5 energy producers in the United States; Whereas Wyoming is the largest coal producer in the United States, producing nearly 40 percent of all coal mined in the United States and providing nearly 40 percent of all electricity generated in the United States;
 Whereas Wyoming is home to the largest reserves of uranium ore in the United States and produces more uranium than any other State;
 Whereas Wyoming is a leading producer of oil and natural gas; Whereas Wyoming, with one of the lowest tax rates in the United States, is one of the States most friendly to business;
 Whereas in 1977, Wyoming was the first State to establish a limited liability corporation (LLC) statute;
 Whereas in 1902, in Kemmerer, Wyoming, James Cash Penney opened his first store, the Golden Rule, which subsequently grew into the J.C. Penney chain;
 Whereas in 1968, in Cheyenne, Wyoming, John Taco Turner opened up the Taco House, which one year later became Taco John's, the now popular fast food chain;
 Whereas Wyoming has 15,846 miles of fishing streams and 297,633 acres of fishing lakes that support 31 species of game fish;
 Whereas Wyoming provides winter habitat for nearly 1,000,000 big game animals; Whereas the Wind River Indian Reservation in Wyoming is home to the Eastern Shoshone and Northern Arapaho tribes;
 Whereas since 1897, Wyoming has celebrated cowboy heritage at Cheyenne Frontier Days, the largest outdoor rodeo in the world; and
 Whereas in 2010, Wyoming was the first State to adopt an official State code of ethics: Now, therefore, be it
		
	
 That the Senate commends and celebrates Wyoming and the people of Wyoming on the 125th anniversary of the State of Wyoming.
		
